Name: Commission Regulation (EEC) No 988/80 of 23 April 1980 on the application of the lowest rate of the export refund on certain beef and veal products
 Type: Regulation
 Subject Matter: America;  animal product;  trade policy
 Date Published: nan

 24. 4. 80 Official Journal of the European Communities No L 106/27 COMMISSION REGULATION (EEC) No 988/80 of 23 April 1980 on the application of the lowest rate of the export refund on certain beef and veal products tion should also be provided for the purposes of deter ­ mining the lowest rate of the refund in cases where there are measures in the United States guaranteeing that products in respect of which a refund has been paid for other destinations may not be imported into that country ; whereas past experience shows that the products in question may be eligible for the aforesaid exception not only in relation to Article 21 of Regula ­ tion (EEC) No 2730/79 but also to Articles 4 and 5 of Regulation (EEC) No 565/80 ; Whereas the reasons which led to the adoption of Commission Regulation (EEC) No 151 5/79 (7), as amended by Regulation (EEC) No 2978/79 (8), still obtain ; whereas they should therefore be set out in a new Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 1 ), as last amended by Regulation (EEC) No 2916/79 (2), and in particular Article 18 (6) thereof, Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting expÃ ²rt refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular Article 6 (3) thereof, Whereas, in cases where the export refund varies according to destination, Article 21 of Commission Regulation (EEC) No 2730/79 (5) provides that part of the refund, calculated on the basis of the lowest rate of the refund, shall be paid on proof being furnished that the product has left the geographical territory of the Community ; Whereas Articles 4 and 5 of Council Regulation (EEC) No 565/80 (6) permit in particular the part of the refund corresponding to the lowest rate to be paid as soon as the product has been placed under one of the special arrangements set up by that Regulation ; Whereas, under special arrangements set up with certain non-member countries, the rate of refund applicable on export to those countries of certain beef and veal products may be lower, sometimes to a considerable degree, than the level of the refund normally applied ; whereas it may also be the case that no refund is fixed ; Whereas the lowest rate of the refund can also apply where no refund is fixed ; Whereas, as regards exports to the United States, there are cases where no refund is fixed ; whereas an excep HAS ADOPTED THIS REGULATION : Article 1 The fact that no refund has been fixed for products falling within subheading 02.01 A II a) exported to the United States shall not be taken into considera ­ tion :  for the purposes of determining the lowest rate of the refund within the meaning of Article 21 of Regulation (EEC) No 2730/79,  for the purposes of Articles 4 (7) and 5 (3) of Regu ­ lation (EEC) No 565/80 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to products in respect of which customs export formalities are completed on or after 1 April 1980 . ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 24. ( 2 ) OJ No L 329, 24. 12. 1979, p. 15 . P) OJ No L 156, 4 . 7. 1968 , p . 2 . (4) OJ No L 61 , 5 . 3 . 1977, p. 16 . (5 ) OJ No L 317, 12 . 12. 1979, p. 1 . (6) OJ No L 62, 7 . 3 . 1980, p. 5 . ( 7) OJ No L 184, 20 . 7 . 1979, p. 12 . (8) OJ No L 336, 29 . 12 . 1979, p . 56 . No L 106/28 Official Journal of the European Communities 24. 4. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1980. For the Commission Finn GUNDELACH Vice-President